 CARROLL MANOR NURSING HOME67CarrollManor Nursing HomeandService EmployeesInternational Union,Local82 AFL-CIO, Petition-er. Case 5-RC-8165March 2, 1973DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before William I. Schooer, HearingOfficer of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, the case was transferred to the Boardfor decision.A brief was filed by the Employer.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case,' the Boardfinds:1.The Employer is owned and operated by theCarmeliteSistersfor the Aged and Infirm, areligious, nonprofit New York corporation of about400 members with its headquarters in Germantown,New York. Its principal function is providing nursingcare for aged and infirm persons. The CarmeliteOrder maintains and operates institutions in variousStates as well as Scotland and Ireland, but only theabove home located in Hyattsville, Maryland, isinvolved in the instant proceeding. At its Hyattsvillelocation, the Employer is licensed for nursing care bythe State of Maryland to operate a 226-bed hometreating four classes of residents: skilled care,domiciliary care, intermediate (long term) nursingcare, and intermediate (short term) nursing care.Each patient has his or her individual physician andthe only medical attendants on the staff are theregisterednurses.Inaccordancewith a healthdepartment regulation, the Employer has a "princi-pal physician" who can be called on if a patient'sindividual physician is unavailable in an emergency.The Employer is a self-supporting institution whichderived revenues in 1971 in the amount of approxi-mately $1,040,000. Almost all moneys allocated tosalaries,payment on the mortgage, payment tovendors, and upkeep are derived from paymentsreceived from patients. It does not receive any fundsfrom the Order or from any charitable organization,although approximately $597,000 is owed on amortgage held by the Archdiocese of Washington,D.C., as well as $40,000 owed to the Archdiocese fora loan. Other than payments to the Employer byresidents,which constitute 95 to 98 percent of theannual gross income, the only other source of incomeisa small amount in bequests. To be eligible foradmission, a patient must be at least 60 years of ageand must not have an illness such as tuberculosiswhich would require treatment in a special type ofhospital. There are no restrictions because of race,sex, financial status, or religion.2 The administratorof the home is Mother Frances Michael, who acts asMother Superior to the Sisters at the home and istechnically responsible to the Archbishop of theArchdiocese of Washington, D.C., and takes ordersfrom the Mother General of the Carmelite Order.The assistant administrator director of nurses andnursing training, and administrative bookkeeper areall Sisters, as are 11 other persons living and workingat the home.The Employer urges the Board to decline to assertjurisdiction over it because it contends the home isnot just "religiously associated" but is a completelyreligious operation. It argues that the Employer'sfacility is distinguishable from the facility inDrexelHome, Inc.,182 NLRB 1045, because it is fundedalmost entirely by residents rather than outsidegroups and is not affiliated with a fundraisingorganization.We find no merit in these contentions.InBethany Home for the Aged,185 NLRB No. 85,jurisdictionwas asserted over an extended carefacility where the administrator and assistant admin-istrator were both Lutheran ministers who conductedservices in accordance with the concepts of theAmerican Lutheran Church. Additionally, that facili-ty provided its residents, most of whom were of theLutheran faith, with a continuous program of Biblestudies,spiritualcounseling, and other religiousservices. In that case, we citedDrexelfor its rejectionof the argument that an institution's effect oncommerce may be measured by its nonprofit status,itstitle,itsreligious affiliation, or its occupants.The Employer herein does not conduct religiousservices or religious studies and does not restricteligibility to patients of a particular faith. There is noevidence that the home is operated any differentlybecause it is operated by a religious order than itwould be if it were operated by a nonprofitorganization unaffiliated with any religious organiza-tion.Contrary to the Employer's assertions, theoperation is not a completely religious one but is"religiously associated." Accordingly, the principlesIAfter the close of the hearing,a stipulation entered into by theforwarded to the Board.We hereby make this stipulation part of the recordEmployer and the Petitioner elaborating on the working conditions,duties,2There is a nondenominational chapel at the home.and obligations of the nuns was received by the Regional Director and202 NLRB No. 7 68DECISIONSOF NATIONALLABOR RELATIONS BOARDset forth inDrexel,Bethany,andGood SamaritanHospital3are fully applicable herein and, as theEmployer receives in excess `of $100,000 in grossrevenues per annum, we find that it will effectuatethe .purposes of the Act to assert jurisdiction over theEmployer's facility.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.Petitioner seeks to represent a unit of "allemployees . . . excluding office clerical employees,registerednurses,dieticians,admissionclerks,switchboard operators,medical secretaries, nuns,guards, and supervisors as defined in the Act." Thereare 15 Sisters of the Order living and working at thehome. This group consists of the four administrativeofficers, three registered nurses, four licensed practi-cal nurses, one occupational therapist, one recrea-tional therapist, and two nurses aides.4The Employer concedes that the unit should notinclude the Sisters in the administrative operations orthe Sisters who are registered nurses but contendsthat the Sisters who are licensed practical nurses andnursesaides should be included because theyperform the same functions as the lay personnel. Wedisagree.The nuns who work at the home are all members ofthe same Order which owns and operates the homeand whose principal function is providing nursingcare for aged and infirm persons. Although theywork the same hours and shifts as the lay personnelengaged in the same type of work, the Sisters are on aseparate payroll and are paid a monthly salary,unlike the other nonsupervisory personnel who arepaid biweekly on an hourly basis. The 15 Sistersreceive a total of $3,000 per month as salary, which isreflected by bookkeeping entries only, and no actualcash payment is made directly to any of the Sisters.This salary is held in a common pool from whichpayments are made on behalf of the individualSisters according to their personal needs, although noSister has a right to demand or keep her full monthlyshare of the salary. Each Sister may use up to $20 forincidental personal needs such as cards, stamps, andspecial lunches, but any money remaining afterpayment for the general and incidental needs of theSisters is forwarded monthly to the Mother house inGermantown, New York. A vow of ". . . povertyand obedience according to the rule and constitutionof the congregation of the Carmelite Sisters for theAged and Infirm" is taken by each of the Sisters.On the basis of the foregoing, we find that theSisters have special interests resulting in a specialemployment relationship clearly different from thatof other employees. Accordingly, we shall excludethem from the unit.5The Employer further objects to the inclusion ofthe personnel in the dietary department becausethose employees are mostly part-time workers, manyof whom are young students between the ages of 14and 20, and because they are concerned with onlytheoperations of the kitchen and dining room,cannot venture into other areas of the home, andhave no direct connection with the medical aspectsof the home. Again we disagree. The dietarydepartment personnel come in frequent contact withthe patients in the dining room and are a logical partof the overall unit sought by the Petitioner. Addition-ally,we note that the Employer does not allege, nordoes the record indicate, that the part-time employ-ees are employed on other than a regular basis.Accordingly, we shall include them in the unit.Therefore, we find that the following employees ofthe Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees employed by the Employer at itsHyattsville,Maryland, location, but excludingoffice clerical employees, registered nurses, dieti-cians, admission clerks, switchboard operators,medical secretaries, nuns, guards, and supervisorsas defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Good Samaritan Hospital a/k/a Good Samaritan Home for the Aged,1854There are 8 other LPN's and 53 other nurses aides who are not SistersNLRB No 865 SeeSetonHill College,201 NLRB No 155.